Citation Nr: 1534111	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1983.  He died in August 2011 during the adjudication of this case. 

The appellant is the surviving spouse of the Veteran, who has been properly substituted as a claimant in the Veteran's place, since an appeal for service connection for an acquired psychiatric disorder was perfected prior to the Veteran's death.  See 38 USCA § 5121A (West 2014).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida.  The claims for service connection for PTSD and other psychiatric disorders are recharacterized as noted on the title page of this Remand.  Clemons v West, 206 F 3d 1401, 1403 (Fed. Cir. 2000).

The Board Remanded the appeal in June 2009.  Following substitution of the appellant, the Board denied the claim for service connection in January 2014.  The appellant sought review of that decision before the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand in March 2015, requesting vacatur and remand.  The Court issued an Order which incorporated the Joint Motion and vacated and remanded the Board's 2014 decision.  

The Veteran's record is wholly electronic.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board apologies for the many delays in the full adjudication of this case. 


REMAND

Following the Board's 2009 remand, the Veteran was afforded VA examination.  Following the Veteran's death, the substituted appellant has argued that VA examination conducted in August 2010, prior to the Veteran's death, was not adequate.  

In particular, the appellant, through her representative, contends that the August 2010 VA medical examination was not adequate because the opinion did not include review of service personnel records date stamped as received in December 2010.  

Clearly such examination of the evidence was not possible as the records were submitted months after the examination.

The appellant notes that there are contradictions between the facts revealed in the personnel records received in December 2010 and the service personnel records available in August 2010, as summarized by the examiner.  The appellant argues that military personnel records and other documents received in December 2010 are relevant to the claim.  

In light of the atypical nature of the joint motion in this case, and its distinctive rationale, the Board finds that further development of this case is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Review of the Veteran's electronic records should be conducted by a psychiatrist.  The psychiatrist should discuss the written report of the August 2010 VA examination and the 10 electronic "Military Personnel Records" added to the claims file in March 2015, date stamped as received by VA in December 2010, in addition to evidence previously of record or added by the appellant during this Remand.  

2.  The psychiatrist/reviewer should be asked to provide a supplemental opinion which includes an updated and corrected summary of the facts revealed by the Veteran's service personnel records (approximately 20 pages of personnel records available in August 2010, and approximately 200 pages of service personnel records received by VA in December 2010).  The reviewer should provide a detailed account of the Veteran's psychiatric symptoms, as presented by the record.

Then, the reviewer must address the following:
   
   Does the evidence as a whole, including evidence available to the previous examiner, evidence submitted during the course of this Remand, and service treatment records and service personnel records added to the electronic file after the August 2010 examination, demonstrate that it is at least as likely as not that diagnostic criteria to support the diagnosis of PTSD have been met?  
   
   If a diagnosis of PTSD is appropriate for symptoms manifested by the Veteran during his lifetime, the reviewer should specify whether, in light of the evidence as a whole, a stressor found to be established by the evidence of record was sufficient to produce PTSD.  
   
   The reviewer should summarize the reasoning underlying that opinion.  
   
	Does the evidence as a whole demonstrate that it is at least as likely as not that the Veteran manifested a psychiatric disability other than PTSD, including depressive disorder, during his lifetime?

   If so, the reviewer should offer an opinion as to whether it is at least as likely as not that an acquired psychiatric disorder other than PTSD demonstrated by the Veteran prior to his death was, at least as likely as not, related to the Veteran's military service.  
   
   The reviewer should summarize the reasoning underlying each opinion expressed, including the medical facts or reasoning supporting each diagnosis assigned and the opinion as to the etiology of such diagnosis.  

5.  This is a complex case back from the Veterans Court.  Then, the appellant's claim of entitled to service connection for an acquired psychiatric disability, for purposes of accrued benefits, should be readjudicated.  If the action remains adverse to the appellant, provide the appellant, and her representative, with another SSOC and allow her an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




